Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9–10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 3 reads “to or of one of.”  This language is unclear and requires clarification.  Claim 10, line 2 and claim 15, line 3, have the same issue.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–7, 13 and 17–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103775701 A –  Translation) in view of Gent et al. (US PGPub 20130200285 A1).
Regarding Claim 1, Liu discloses a modular valve system, comprising: a valve body (1001/1002) having an inlet, an outlet, a through-hole (24), and a fluid flow path between the inlet (10010) and the outlet (10020); wherein the valve body is used to assemble any one of a pressure regulating valve and the through-hole is configured to receive a component coupled to the pressure regulating valve, but does not disclose the component including one of: (1) a portion of an indicator assembly coupled to a stem of the pressure regulating valve; or (2) a shaft of an actuator assembly coupled to one of the slam-shut valve or the flow control valve.  
Gent teaches an indicator (116) located on a shaft (106) of an actuator assembly coupled to the flow control valve in order to determine the position of the valve (Para. 13).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the shaft of an actuator assembly of Liu with an indicator as taught by Gent in order to determine the position of the valve.
Per the Liu–Gent combination Gent’s indicator is located on the top of Liu’s gearwheel (10075).

    PNG
    media_image1.png
    653
    960
    media_image1.png
    Greyscale

Figure 1 - Liu Annotated Fig. 2
Regarding Claim 2, the Liu–Gent combination teaches the valve body further comprising a first end, a second end, and a radial portion disposed between the first and second ends, the through-hole disposed in the radial portion.  Liu Annotated Fig. 2.
Regarding Claim 3, the Liu–Gent combination teaches the component the through-hole is configured to receive is any one of a portion of a travel indicator assembly coupled an actuator shaft coupled to the flow control valve, and the valve body is configured to receive any one of an actuator assembly of the pressure regulating valve.  Liu Annotated Fig. 2.
Regarding Claim 4, the Liu–Gent combination teaches the valve body further comprising an outer wall in which the through-hole is disposed, and a bore disposed between the inlet and the outlet.  Liu Annotated Fig. 2.
Regarding Claims 5 and 19, the Liu–Gent combination teaches an inner wall (1004) disposed within the bore, a portion of the fluid flow path disposed between the inner wall and the outer wall.  Liu Fig.2
Regarding Claim 6, the Liu–Gent combination teaches the through-hole having a first end and a second end disposed opposite the first end, the first end disposed at and extending into the outer wall of the valve body and the second end disposed at and extending into the bore.  Liu Annotated Fig. 2.
Regarding Claim 7, the Liu–Gent combination teaches the valve body further comprising a second through-hole, the second through-hole (Liu Annotated Fig. 2) having a first end and a second end disposed opposite the first end, the first end disposed at and extending into an outer wall of the valve body and the second end disposed at and extending into the bore.  The first and second ends of the second through-hole are located in the same fashion of the first and second ends of the through-hole, but at the location of the second through-hole.
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claim is recited in claims 1 and 7.
Regarding Claim(s) 17, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of the second through-hole disposed adjacent to the first through-hole closer to the second end of the valve body.  
However, the combination of claims 1 and 7 result in meeting the limitations, “the second through-hole disposed adjacent to the first through-hole closer to the second end of the valve body.”
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claim is recited in claim 4, with the exception of the second through-hole disposed adjacent to the first through-hole closer to the second end of the valve body.  
The second through-hole disposed (the second through-hole is associated with the location of Liu’s element 10078) adjacent to the first through-hole closer to the second end of the valve body.  Liu Annotated Fig. 2.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claim is recited in claims 6 and 7.
Claim(s) 8–10 and 14–16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103775701 A –  Translation) in view of Gent et al. (US PGpub 20130200285 A1), in further view of in view of Burge (USPN 3637187).
Regarding Claim 8, the Liu–Gent combination teaches, the valve body further comprising a second through-hole, but does not disclose wherein one of the first through-hole or the second through-hole is adapted to receive a plug when the other of one of the first through-hole or the second through-hole receives the component coupled to or of any one of the pressure regulating valve, the slam-shut valve, or the flow control valve.  
Burger teaches a through-hole having a plug in order to seal the through-hole when not in use.  Col. 4, Lines 49–51.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body the Liu–Gent combination with a plug as taught by Burger in order to seal the through-hole when not in use.
Regarding Claim 9, the Liu–Gent–Burger combination teaches the through-hole adapted to receive a plug and the second-through hole adapted to receive an actuator shaft coupled to the flow control valve.  
Regarding Claim 10, the Liu–Gent–Burger combination teaches the through-hole (Liu Annotated Fig. 2) adapted to receive a portion of a travel indicator assembly coupled to or of the pressure regulating valve, and the second through-hole adapted to receive a plug.  
Regarding Claim(s) 14, the structural limitation of the apparatus described in the claim is recited in claim 8.
Regarding Claim(s) 15, the structural limitation of the apparatus described in the claim is recited in claim 9.
Regarding Claim(s) 16, the structural limitation of the apparatus described in the claim is recited in claim 10.
Allowable Subject Matter
Claims 11–12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753